Citation Nr: 1008314	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1947 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  

This matter was previously before the Board in July 2009 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

On October 27, 2009, the Board advanced this case on the 
Board's docket, based on its own motion, due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009). 


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing 
loss disability, currently evaluated as 40 percent disabling, 
tinnitus, currently rated as 10 percent disabling, and 
bilateral otitis media with Eustachian tube dysfunction, 
currently evaluated as 10 percent disabling.  His combined 
service-connected disability rating is 50 percent disabling.  

2.  The evidence of record does not reflect that the 
Veteran's service-connected disabilities preclude him from 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In the present case, VA correspondence to the Veteran in 
December 2005 informed the appellant of what evidence was 
required to substantiate the claim for TDIU, and of his and 
VA's respective duties for obtaining evidence.  In VA 
correspondence to the Veteran in March 2006, the appellant 
was notified of the criteria for evaluation disabilities and 
determining an effective date in accordance with the Court's 
decision in Dingess/Hartman.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and a Statement of the Case (SOC) was issued to the Veteran 
in May 2007.  Moreover, Supplemental SOCs were provided to 
the Veteran in January 2008, February 2008, and September 
2009.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The Board finds that the Veteran 
has had a meaningful opportunity to participate in the 
adjudication of his claim for entitlement to a total 
disability rating due to individual unemployability

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.
Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and VA 
treatment records.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The Board 
has carefully reviewed these statements and concludes that 
there has been no identification of further available 
evidence not already of record.  

A VA examination with respect to the issue on appeal was 
obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it includes a full audiometric 
examination of the Veteran, and a review of the Veteran's 
claims file, to include medical records.  The report of the 
examination contains findings necessary to determine whether 
the Veteran's service connected disabilities rose to the 
level to support the assignment of a total disability 
evaluation based on individual unemployability.  Further, as 
will be discussed below, all of the Veteran's service 
connected disabilities are related to his ears and/or hearing 
loss.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing and tinnitus disabilities in his or her final 
report.  The August 2009 VA examination report notes that the 
Veteran reported that the he had difficulty using the 
telephone.  In addition, a May 2006 VA examination report, 
associated with the claims file at the time of the August 
2009 VA examination, reflects that the Veteran reported that 
he "cannot tell where a sound is coming from" in a wood 
shop, which is "problematic."  Based on the foregoing, the 
Board finds that the VA examination adequately addressed the 
functional effects of the Veteran's hearing loss and tinnitus 
disabilities and is sufficient for the Board to consider 
whether referral for an extra-scheduler rating is warranted 
under 38 C.F.R. § 4.16(b).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.


It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is service-connected for bilateral hearing loss 
disability, currently evaluated as 40 percent disabling, 
tinnitus, currently rated as 10 percent disabling, and 
bilateral otitis media with Eustachian tube dysfunction, 
currently evaluated as 10 percent disabling.  His combined 
service-connected disability rating is 50 percent disabling.  
Thus, the Veteran does not meet the schedular criteria listed 
in 38 C.F.R. § 4.16(a).  In addition, for purposes of total 
disability based on unemployability, disabilities resulting 
from common etiology are considered as one disability.  See 
38 C.F.R. § 4.16(a).  The evidence of record reflects that 
the Veteran's hearing loss disability and tinnitus have been 
etiologically linked to his in-service otitis media (See 
April 2002 VA examination).  Therefore, the Veteran's 
disabilities are considered one disability for purposes of 
applying the threshold percentage requirements under 
38 C.F.R. § 4.16.  Regardless, the Veteran's disabilities, 
when considered separately or as one, do not meet the 
threshold. 

Because the Veteran does not meet the threshold requirements 
under 38 C.F.R. § 4.16(a), entitlement to TDIU under that 
section is not warranted.  

The Board has also contemplated whether the Veteran is 
entitled to extra schedular consideration under 38 C.F.R. 
§ 4.16(b), and determined, for the reasons noted below, that 
he is not.  

First, the Board notes the August 2009 VA examination report 
reflects that the Veteran reported that he retired from 
employment in 1986 due to his age, and not due to his 
service-connected disabilities.  At that time, he would have 
been approximately 56 years old.  The Veteran is now 79 years 
old.  The Board notes that unemployability associated with 
advancing age may not be used as a basis for a total 
disability rating.   38 C.F.R. § 4.19. 

Second, the August 2009 VA examiner reported that the Veteran 
was able to follow directions (with the use of good 
communication strategies and a raised voice on the part of 
the examiner) during the evaluation with very little 
misunderstanding.  The examiner reported that it was his 
observation that the Veteran has very good speech reading 
abilities which assist him with his hearing loss.

Most importantly, the examiner opined:

The Veteran's hearing loss and tinnitus would 
not prevent him from performing manual labor 
jobs.  In addition, jobs involving written 
information or face-to-face interaction 
utilizing good communication strategies would 
also be possible.  It is my opinion that jobs 
requiring telephone use would be difficult for 
this Veteran given his degree of hearing loss 
and lack of visual communication information 
over a telephone line.  Additionally, it is 
proven that people with little or no hearing 
(complete deafness) can successfully gain and 
maintain employment.  It is my opinion that the 
Veteran is unlikely unemployable based on his 
service connected hearing loss and tinnitus 
alone.  

The Board finds the examiner's opinion to be extremely 
probative of the issue at hand.  In addition, to physically 
examining the Veteran, the examiner reviewed the entire 
claims and medical records, to include multiple hearing 
evaluations and hearing aid notes.  

With regard to employability, the Board notes that the 
Veteran has his high school equivalent diploma, or GED.  His 
military occupational specialty (MOS) was a clerk typist.  
His post service employment was in an "office type work 
atmosphere", including employment as a buyer for a school 
district for approximately 10 years.  It is clear from the 
record that the Veteran has the training, skills, employment 
experience, and the ability, to continue working in his past 
vocation, or other vocations which do not require telephone 
use, notwithstanding any non-service-connected disabilities.

Consideration has been given to the Veteran's personal belief 
that his hearing loss and tinnitus disabilities prevent him 
from working.  He is certainly competent to attest to 
existence of these disabilities and how the effect his life 
on a daily basis.  Such was considered in the ratings 
assigned to his hearing loss and tinnitus disabilities as 
well as the issue on appeal.  However, the Board ultimately 
finds that the Veteran lacks the competence to provide an 
opinion as to whether a total disability evaluation based on 
individual unemployability is warranted.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

The Veteran's credibility is also called into question.  He 
clearly denied that his hearing loss and/or tinnitus was a 
factor in his retirement, which was due age.  See August 2009 
VA examination.  However, he then contradicts himself by 
stating that his hearing loss and tinnitus prevent him from 
obtaining or maintaining employment.  The VA opinion clearly 
finds the opposite, which also serves to diminish the 
probative value of the Veteran's opinion.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is precluded from securing substantially gainful 
employment consistent with his high school educational 
attainment, and his occupational experience as an office 
worker, solely by reason of his service-connected disorders 
or that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disorders. 
The Veteran does not meet the thresholds requirements for a 
total disability rating under 38 C.F.R. § 4.16 (a) and a 
referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b) is not warranted.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


